OMB APPROVAL OMB Number: 3235-0582 Expires: April 30, 2009 Estimated average burden hours per response 14.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01548 Armstrong Associates, Inc. (Exact name of registrant as specified in charter) 750 N. St Paul, Suite 1300, Dallas, Texas (Address of principal executive offices) (Zip code) C. K. Lawson Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Name and address of agent for service) Registrant's telephone number, including area code: 214-720-9101 Date of fiscal year end: 6/30 Date of reporting period: 7/1/10 to 6/30/11 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: Issuer Ticker Cusip Meeting Date Description of Vote Issuer Versus Shareholder Voted? Vote Cast For/against Managm't # of Shares Procter & Gamble PG 10/12/2010 Board of Directors Issuer Yes For For Procter & Gamble PG 10/12/2010 Ratification of Auditors Issuer Yes For For Procter & Gamble PG 10/12/2010 Cumulative Voting Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 11/18/2010 Board of Directors Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/18/2010 Approve Executive Compensation Resolution Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/18/2010 Ratification of Auditors Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/18/2010 Amend Bylaws on Environmental Sustainability Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 11/18/2010 Human Rights Practices Report Requirement Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 11/18/2010 Sales in China Restrictions Shareholder Yes Against For Hewlett Packard HPQ 3/23/2011 Board of Directors Issuer Yes For For Hewlett Packard HPQ 3/23/2011 Ratification of Auditors Issuer Yes For For Hewlett Packard HPQ 3/23/2011 Executive Compensation Vote Issuer Yes For For Hewlett Packard HPQ 3/23/2011 Frequency of Future Votes on Executive Compensation Issuer Yes For For Hewlett Packard HPQ 3/23/2011 2011 Employee Stock Purchase Plan Issuer Yes For For Hewlett Packard HPQ 3/23/2011 Amend 2005 Pay for Results Plan Issuer Yes For For United Technology UTX 4/13/2011 Board of Directors Issuer Yes For For United Technology UTX 4/14/2010 Appointment of Auditors Issuer Yes For For United Technology UTX 4/14/2010 Approval of Amendmentto 2005 LongTerm Incentive Plan Issuer Yes For For United Technology UTX 4/13/2011 Compensation of Named Executive Officers Issuer Yes For For United Technology UTX 4/13/2011 Frequency of Vote on Compensation of named Executive Officers Neither Yes Abstained Neither United Technology UTX 4/13/2011 Additional Share Retention for Senior Executives Shareholder Yes Against For Kimberly Clark KMB 4/21/2011 Board of Directors Issuer Yes For For Kimberly Clark KMB 4/21/2011 Ratification of Auditors Issuer Yes For For Kimberly Clark KMB 4/21/2011 Approval of Outside Director's Compensation Plan Issuer Yes For For Kimberly Clark KMB 4/21/2011 Approval of 2011 Equity Participation Plan Issuer Yes For For Kimberly Clark KMB 4/21/2011 Executive Compensation Plan Issuer Yes For For Kimberly Clark KMB 4/21/2011 Frequency of Vote on Executive Compensation Issuer Yes For For Praxair, Inc. PX 74005P104 4/26/2011 Board of Directors Issuer Yes For For Praxair, Inc. PX 74005P104 4/26/2011 Compensation of Named Executive Officers Issuer Yes For For Praxair, Inc. PX 74005P104 4/26/2011 Frequency of Votes on Named Executive Officers Compensation Issuer Yes For For Praxair, Inc. PX 74005P104 4/26/2011 Performance Goals Issuer Yes For For Praxair, Inc. PX 74005P104 4/26/2011 Amend Long Term Incentive Plan to Add Non-Employee Directors Issuer Yes For For Praxair, Inc. PX 74005P104 4/26/2011 Ratification of Auditors Issuer Yes For For General Electric GE 4/27/2011 Board of Directors Issuer Yes For For General Electric GE 4/27/2011 Ratification of Auditors Issuer Yes For For General Electric GE 4/27/2011 Advisory Resolution on Executive Compensation Issuer Yes For For General Electric GE 4/27/2011 Frequency of Future Votes on Executive Compensation Issuer Yes For For General Electric GE 4/27/2011 Cumulative Voting Shareholder Yes Against For General Electric GE 4/27/2011 Future Stock Options Shareholder Yes Against For General Electric GE 4/27/2011 Withdraw Stock Options Granted to Executives Shareholder Yes Against For General Electric GE 4/27/2011 Climate Change Risk Disclosure Shareholder Yes Against For General Electric GE 4/27/2011 Transparency in Animal Research Shareholder Yes Against For Avery Dennison AVY 4/28/2011 Board of Directors Issuer Yes For For Avery Dennison AVY 4/28/2011 Ratification of Auditors Issuer Yes For For Avery Dennison AVY 4/28/2011 Amend Certificate of Incorporation to Declassify Directors Issuer Yes For For Avery Dennison AVY 4/28/2011 Approval of Executive Compensation Issuer Yes For For Avery Dennison AVY 4/28/2011 Frequency of Vote on Executive Compensation Issuer Yes For For Corning GLW 4/28/2011 Board of Directors Issuer Yes For For Corning GLW 4/28/2011 Ratification of Auditors Issuer Yes For For Corning GLW 4/28/2011 Approval on Executive Compensation Issuer Yes For For Corning GLW 4/28/2011 Approval of Frequency of Executive Compensation Voting Issuer Yes For For Corning GLW 4/28/2011 Special Meeting Proposal Shareholder Yes Against For DirecTV Group DTV 25490A101 4/28/2011 Board of Directors Issuer Yes For For DirecTV Group DTV 25490A101 4/28/2011 Ratification of Auditors Issuer Yes For For DirecTV Group DTV 25490A101 4/28/2011 Amend Certification of Incorporation to Change Capitol Stock Issuer Yes For For DirecTV Group DTV 25490A101 4/28/2011 Amend Certification of Incorporation to Declassify Board Issuer Yes For For DirecTV Group DTV 25490A101 4/28/2011 Amend Certification of Incorporation to for Majority Vote for Elections Issuer Yes For For DirecTV Group DTV 25490A101 4/28/2011 Amend Certification of Incorporation for Calling Special Meetings Issuer Yes For For DirecTV Group DTV 25490A101 4/28/2011 Amend Certification of Incorporation to Adopt Delaware as Forum Issuer Yes For For DirecTV Group DTV 25490A101 4/28/2011 Vote on Named Executive Officers Compensation Issuer Yes For For DirecTV Group DTV 25490A101 4/28/2011 Frequency of Vote on Named Executive Officers Compensation Issuer Yes For For American Express AXP 5/2/2011 Board of Directors Issuer Yes For For American Express AXP 5/2/2011 Ratification of Auditors Issuer Yes For For American Express AXP 5/2/2011 Advisory Vote on Executive Compensation Issuer Yes For For American Express AXP 5/2/2011 Advisory Vote on Frequency of Executive Compensation Vote Issuer Yes For For American Express AXP 5/2/2011 Cumulative Voting for Directors Shareholder Yes Against For American Express AXP 5/2/2011 Calling of Special Shareholder meetings Shareholder Yes Against For Boeing BA 5/2/2011 Board of Directors Issuer Yes For For Boeing BA 5/2/2011 Advisory Vote on Executive Compensation Issuer Yes For For Boeing BA 5/2/2011 Frequency of votes on Executive Compensation Issuer Yes For For Boeing BA 5/2/2011 Ratification of Auditors Issuer Yes For For Boeing BA 5/2/2011 Independent Monitoring of the Human Rights Code Shareholder Yes Against For Boeing BA 5/2/2011 Report on Political Activity Shareholder Yes Against For Boeing BA 5/2/2011 Action by Written Request Shareholder Yes Against For Boeing BA 5/2/2011 Change Ownership Threshold to Call Special Meetings Shareholder Yes Against For Boeing BA 5/2/2011 Independent Chairman Shareholder Yes Against For Pepsico PEP 5/4/2011 Board of Directors Issuer Yes For For Pepsico PEP 5/4/2011 Approval of Executive Compensation Issuer Yes For For Pepsico PEP 5/4/2011 Frequency of votes on Executive Compensation Issuer Yes For For Pepsico PEP 5/4/2011 Ratification of Auditors Issuer Yes For For Pepsico PEP 5/4/2011 Approve Articles to Implement Majority Voting for Directors Issuer Yes For For Pepsico PEP 5/4/2011 Right to Call Special meetings Shareholder Yes Against For Pepsico PEP 5/4/2011 Right to Call Special meetings Shareholder Yes Against For SPX Corporation SPW 5/5/2011 Board of Directors Issuer Yes For For SPX Corporation SPW 5/5/2011 Approve Amendment of 2002 Stock Compensation Plan Issuer Yes For For SPX Corporation SPW 5/5/2011 Re-Approve the SPX Executive Annual Bonus Plan Issuer Yes For For SPX Corporation SPW 5/5/2011 Approve by Vote Executive Compensation Practices Issuer Yes For For SPX Corporation SPW 5/5/2011 Frequency of Stockholder Vote on Executive Compensation Issuer Yes For For SPX Corporation SPW 5/5/2011 Ratification of Auditors Issuer Yes For For CVS Caremark Corp CVS 5/11/2011 Board of Directors Issuer Yes For For CVS Caremark Corp CVS 5/11/2011 Ratification of Auditors Issuer Yes For For CVS Caremark Corp CVS 5/11/2011 Approve Executive Compensation Issuer Yes For For CVS Caremark Corp CVS 5/11/2011 Frequency of Future Executive Compensation Votes Issuer Yes For For CVS Caremark Corp CVS 5/11/2011 Political Contributions & Expenditures Shareholder Yes Against For CVS Caremark Corp CVS 5/11/2011 Stockholder Action by Written Report Shareholder Yes Against For Halliburton Company HAL 5/19/2011 Board of Directors Issuer Yes For For Halliburton Company HAL 5/19/2011 Ratification of Auditors Issuer Yes For For Halliburton Company HAL 5/19/2011 Proposal for Vote on Executive Compensation Issuer Yes For For Halliburton Company HAL 5/19/2011 Frequency of Advisory Vote on Executive Compensation Issuer Yes For For Halliburton Company HAL 5/19/2011 Proposal on Human Rights Policy Shareholder Yes Against For Halliburton Company HAL 5/19/2011 Proposal of Political Contributions Shareholder Yes Against For Intel Corporation INTC 5/19/2011 Board of Directors Issuer Yes For For Intel Corporation INTC 5/19/2011 Ratification of Auditors Issuer Yes For For Intel Corporation INTC 5/19/2011 Extension of 2006 Equity Incentive Plan Issuer Yes For For Intel Corporation INTC 5/19/2011 Extention of 2006 Stock Purchase Plan Issuer Yes For For Intel Corporation INTC 5/19/2011 Advisory Vote on Executive Compensation Issuer Yes For For Intel Corporation INTC 5/19/2011 Frequency of Future Votes on Executive Compensation Issuer Yes For For Western Union WU 5/20/2011 Board of Directors Issuer Yes For For Western Union WU 5/20/2011 Ratification of Auditors Issuer Yes For For Western Union WU 5/20/2011 Advisory Vote on Executive Compensation Issuer Yes For For Western Union WU 5/20/2011 Advisory Vote on Frequency of Executive Compensation Vote Issuer Yes For For Western Union WU 5/20/2011 Elimination of Classification of Board of Directors Shareholder Yes Against For Waste Connections WCN 5/20/2011 Board of Directors Issuer Yes For For Waste Connections WCN 5/20/2011 Amend Certificate of Incorporation to Increase Shares Issuer Yes For For Waste Connections WCN 5/20/2011 Ratification of Auditors Issuer Yes For For Waste Connections WCN 5/20/2011 Approve Compensation of Named Executive Officers Issuer Yes For For Waste Connections WCN 5/20/2011 Approval of Future Say on Pay Votes Issuer Yes For For Kraft Foods KFT 50075N104 5/24/2011 Board of Directors Issuer Yes For For Kraft Foods KFT 50075N104 5/24/2011 Advisory Vote on Executive Compensation Issuer Yes For For Kraft Foods KFT 50075N104 5/24/2011 Advisory Vote on Frequency of Executive Compensation Vote Issuer Yes For For Kraft Foods KFT 50075N104 5/24/2011 Approve Amended 2006 Stock Compensation Plan Issuer Yes For For Kraft Foods KFT 50075N104 5/24/2011 Ratification of Auditors Issuer Yes For For Stericycle SRCL 5/24/2011 Board of Directors Issuer Yes For For Stericycle SRCL 5/24/2011 Approval of 2001 Incentive Stock Plan Issuer Yes For For Stericycle SRCL 5/24/2011 Ratification of Auditors Issuer Yes For For Stericycle SRCL 5/24/2011 Executive Officer Compensation Issuer Yes For For Stericycle SRCL 5/24/2011 Frequency of Vote on Executive Compensation Issuer Yes For For Weatherford International WFT H27013103 5/25/2011 Approve 2010 Annual Report Issuer Yes For For Weatherford International WFT H27013103 5/25/2011 Discharge Board and Executive Officers from Liabilty Issuer Yes For For Weatherford International WFT H27013103 5/25/2011 Board of Directors Issuer Yes For For Weatherford International WFT H27013103 5/25/2011 Appointment of Auditors Issuer Yes For For Weatherford International WFT H27013103 5/25/2011 Approve Resolution Regarding Executive Compensation Issuer Yes For For Weatherford International WFT H27013103 5/25/2011 Vote on Frequency of Executive Compensation Vote Issuer Yes For For Chevron Corporation CVX 5/25/2011 Board of Directors Issuer Yes For For Chevron Corporation CVX 5/25/2011 Ratification of Auditors Issuer Yes For For Chevron Corporation CVX 5/25/2011 Advisory Vote on Named Executive Compensation Issuer Yes For For Chevron Corporation CVX 5/25/2011 Vote on Frequency of Executive Compensation Vote Issuer Yes For For Chevron Corporation CVX 5/25/2011 Independent Director with Environmental Expertise Shareholder Yes Against For Chevron Corporation CVX 5/25/2011 Human Rights Committee Shareholder Yes Against For Chevron Corporation CVX 5/25/2011 Sustainabilty Metric for Executive Compensartion Shareholder Yes Against For Chevron Corporation CVX 5/25/2011 Guidelines for Country Selection Shareholder Yes Against For Chevron Corporation CVX 5/25/2011 Financial Risks from Climate Change Shareholder Yes Against For Chevron Corporation CVX 5/25/2011 Hydraulic Fracturing Shareholder Yes Against For Chevron Corporation CVX 5/25/2011 Offshore Oil Wells Shareholder Yes Against For Staples Inc. SPLS 6/7/2011 Board of Directors Issuer Yes For For Staples Inc. SPLS 6/7/2011 Ratification of Auditors Issuer Yes For For Staples Inc. SPLS 6/7/2011 Advisory Vote on Executive Compensation Issuer Yes For For Staples Inc. SPLS 6/7/2011 Vote on Frequency of Executive Compensation Vote Issuer Yes For For Staples Inc. SPLS 6/7/2011 Ability of Shareholders to Act on Majority Written Consent Shareholder Yes Against For Caterpillar Inc CAT 6/8/2011 Board of Directors Issuer Yes For For Caterpillar Inc CAT 6/8/2011 Ratification of Auditors Issuer Yes For For Caterpillar Inc CAT 6/8/2011 Approve Short Term Incentive Plan Issuer Yes For For Caterpillar Inc CAT 6/8/2011 Advisory Vote on Executive Compensation Issuer Yes For For Caterpillar Inc CAT 6/8/2011 Vote on Frequency of Executive Compensation Vote Issuer Yes For For Caterpillar Inc CAT 6/8/2011 Political Contributions and Expenses Shareholder Yes Against For Caterpillar Inc CAT 6/8/2011 Executives to Retain Significant Stock Shareholder Yes Against For Caterpillar Inc CAT 6/8/2011 Director Election Majority Vote Shareholder Yes Against For Caterpillar Inc CAT 6/8/2011 Special Stockholder Meetings Shareholder Yes Against For Caterpillar Inc CAT 6/8/2011 Independent Chairman of the Board Shareholder Yes Against For Caterpillar Inc CAT 6/8/2011 Review Global Standards Shareholder Yes Against For Caterpillar Inc CAT 6/8/2011 Death Benefits Policy Shareholder Yes Against For Iron Mountain IRM 6/10/2011 Board of Directors Issuer Yes For For Iron Mountain IRM 6/10/2011 Advisory Vote on Executive Compensation Issuer Yes For For Iron Mountain IRM 6/10/2011 Vote on Frequency of Executive Compensation Vote Issuer Yes For For Iron Mountain IRM 6/10/2011 Ratification of Auditors Issuer Yes For For Yahoo YHOO 6/23/2011 Board of Directors Issuer Yes For For Yahoo YHOO 6/23/2011 Advisory Vote on Executive Compensation Issuer Yes For For Yahoo YHOO 6/23/2011 Vote on Frequency of Executive Compensation Vote Issuer Yes For For Yahoo YHOO 6/23/2011 Ratification of Auditors Issuer Yes For For Yahoo YHOO 6/23/2011 Human Rights Proposal Shareholder Yes Against For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Armstrong Associates, Inc. By (Signature and Title)* /s/C. K. Lawson C. K. Lawson, President Date: July 20, 2011 * Print the name and title of each signing officer under his or her signature.
